COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 EX PARTE: MARCOS RAUL                         §
 ARREDONDO.                                                   No. 08-11-00327-CR
                                               §
                                                                 Appeal from the
                                               §
                                                               409th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                           (TC# 20050D04168-409-1)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF DECEMBER, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.